The Court
(Thruston, J., absent,)
said that the bailiff had no right to force the door' open, under those circumstances. That he could not lawfully use force to get in, although the door was partially opened by the defendant. It was like the case of a door fastened with a chain so as to allow it to be opened a few inches only. In Lee v. Gansel, Lord Mansfield doubted, whether, if the chamber of Gansel could be considered as his castle, and the door so far opened as to admit the thigh of the officer, he could justify forcing himself entirely in, so as to arrest Gansel.
Verdict, not guilty.